No.    90-308
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1990



THE GALLATIN SADDLE AND HARNESS CLUB,
                     Plaintiff and Appellant,


RAMON S. WHITE, JANE JELINSKI, A.D. PRUITT,
Individually and as Members of the Board of
County Commissioners of the County of Gallatin,
                                                        4r-i
                                                        5 c-.
                                                        cn -.-
                                                        32- 0

                                                        r- .
                                                            --
                                                                        -
                                                                        Q

                                                                        -4
                                                                        IV
                                                                        m r
                                                                             -q


and THE COUNTY OF GALLATIN,                             -.-             ID   1
                                                                             '
                                                                             w
                                                                        -
                                                                        3
                                                        I
                                                            ...
                                                                    .
                     Defendants and Respondents.        !1-1      I 1
                                                                  -1    CJ




APPEAL FROM:   District Court of the Eighteenth Judicial District,
               In and for the County of Gallatin,
               The Honorable Byron L. Robb, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Timothy C. Bolton, Big Sky Law Office, Big Sky,
               Montana
          For Respondent:
               A. Michael Salvagni, County Attorney, Bozeman,
               Montana


                           Submitted on Briefs:   September 13, 1990
                                         ~ecided: October 25, 1990
Filed:
Justice R. C. McDonough delivered the Opinion of the Court.

     plaintiff, the Gallatin Saddle and Harness Club (Saddle Club) ,
appeals from an order of the Eighteenth Judicial District, Gallatin
County granting summary judgment in favor of the Board of County
Commissioners of Gallatin County.     We affirm.
     Both the Saddle Club and the County Commissioners raise
numerous issues on appeal, including sovereign immunity, failure
to join an indispensable party, eminent domain, constitutional
issues, mootness and standing.     We hold, however, that one issue
is dispositive of this appeal.     The issue is:
     Whether the County    omm missioners have the authority to lease
8.55 acres of the    all at in County Fairgrounds to Bozeman Baseball,
Inc., for the purpose of building a ball field.
     Gallatin County received the property, unencumbered, on which
the g all at in County g air grounds is located from Syracuse University
in 1914. Through the years the fairgrounds has been used for many
purposes.   One of the primary purposes has been the holding of an
annual county fair.    The property has also been utilized by other
organizations, however.     It has been the site for antique fairs,
auctions, fraternity and sorority functions, and school athletic
events.
     The Gallatin County Saddle and Harness Club is one of the many
organizations that have utilized the fairgrounds. The Saddle Club
is a private non-profit organization with a primary purpose of
developing equestrian activities for its members who own, train and
breed pleasure horses.    In pursuit of this endeavor, the Saddle
Club constructed a Hunt Course on the fairgrounds property.
Apparently the Hunt Course is utilized several times a year.         One
of the events utilizing the course is the Bob Miller Horse Show,
which is the largest horse show in the State of Montana.
     In January of 1989, the County Commissioners published a
notice in the Bozeman Chronicle which stated that a hearing would
be held to I1considerselection of a multi-purpose ballfield site.I1
The notice further stated that the County Fairgrounds was under
consideration as a site for the multi-purpose fields.
     Following this hearing, the County Commissioners appointed six
individuals to develop a management plan for the ball            field
facility, which was to be located in the northeast corner of the
fairgrounds.   Apparently, this proposed site was located in the
same area as the Saddle Clubls Hunt Course.
     Eventually, a management plan was adopted and a decision was
made to lease the site to Bozeman Baseball, Inc. for the purpose
of constructing a baseball diamond.     The Saddle Club maintained
that this action, taken by the County Commissioners, was arbitrary,
capricious and in violation of Montana law.       It therefore filed a
lawsuit seeking an order enjoining the County Commissioners from
entering into the lease agreement.    It also sought a declaratory
judgment   that   the   County   commissioners^     actions   were    in
contravention of various sections of the Montana code. The County
Commissioners moved for summary judgment on December 29, 1989. On
April 2, 1990, this motion was granted and this appeal followed.
      The Saddle Club maintains that the County ~omrnissionersfailed
to comply with several statutory directives when they decided to
lease the land to Bozeman Baseball, Inc.     It states in its brief
that all of the statutes relating to the lease of county property
must be read together as one consistent whole.      The Saddle     Club
therefore argues 8 8 7-8-2231, 7-8-2502, 7-8-2508, and 7-21-3407,
MCA, should be applied in reviewing the decision of the County
Commissioners.
      Expanding upon this argument, the Saddle Club maintains that
before the County Commission could validly lease the fairground
property, it had to first find that the land was not necessary to
the county's business and that it could not be immediately sold.
See   S   7-8-2231, MCA.      It   further argues   that   the   County
Commissioners did not determine that the proceeds of the lease
equaled the taxes which could be      levied upon the land if it was
privately owned. Therefore, the Saddle Club argues that the County
Commissioners violated 5 7-8-2508, MCA.     Finally, it argues that
baseball is not an agricultural activity and that the lease
therefore violates the mandate that the County Fair be held for
agricultural purposes.     See 5 7-21-3407, MCA.
      We disagree with the assertion that the County Commissioners
were required to follow the mandate of these statutes.           On the
contrary, H 7-21-3409, MCA, specifically sets out their duty when
they lease county fairgrounds property.     This statute states:
      Boards of county commissioners       . . .are hereby
      authorized to lease county fairgrounds and buildings
      thereon on such terms as they deem proper. Section 7-
      21-3409 (I), MCA.
     There is an obvious conflict between this statute and the
general statutes cited above.      For example, B 7-21-3409(1),MCA,
grants discretion to the County Commissioners to determine the
terms of the lease.    Section 7-8-2508, MCA, on the other hand,
imposes some of     the terms of     the lease.      In   interpreting
conflicting statutes, this Court follows the rule that where a
specific statute conflicts with a general statute, the specific
controls over the general to the extent of any inconsistency. See
Browman v.   Wood   (1975), 168 Mont.   341, 543 P.2d      184.     The
inconsistencies between    these   statutes   lead   to   the    obvious
conclusion that the County Commissioners are required to follow
5 7-21-3409(1), MCA, when leasing fairground property.          There is
no evidence the County Commissioners abused their discretion in
carrying out this duty, nor is there any evidence that the baseball
fields will interfere with the annual county fair.
     The order of the ~istrictCourt granting summary judgment in
favor of the County Commissioners is therefore affirmed.



We Concur: